DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. 
The initial thrust of applicant’s remarks seems to be to highlight the conditional aspect of the union as described by the specifications. Momentarily putting aside the actual amended claim language (which will be addressed later) and focusing on this aspect, the applicant asserts that the claimed invention is determining specific query plans based off the detected skew values while the cited prior art does not. Looking at Muras, it is clear that query plans are generated using statistical analysis (Muras [0035] "To assist in generating an optimal access plan, query optimizer 42 is configured to communicate with and receive communication from statistics manager 54."), and it is also clear that Muras uses runtime data to determine at least some of the statistics (Muras [0035] “The statistical information may be derived by the statistics manager 54 from database 30 by using and/or creating indexes
Turning now to the actual amended language, the added aspect makes it clear that the intended use of the conditional union is to allow the query optimizer to only evaluate until the union status is determined. For example if the union is that A and B is true then if A is false then A and B can be known to be false without doing any analysis on B. In computing this is known as partial evaluation. With the amended language and clarification provided in both the applicant’s remarks dated 29 October 2021 and the interview conducted 29 July 2021 the additional source of Buneman et al. As such applicant’s additional remarks on this aspect are moot.
The remaining arguments resting on the patentability of the independent claims and the arguments previously addressed, the previously given rejection under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15-19, and 21-25 rejected under 35 U.S.C. 103 as being unpatentable over Muras US PG Pub 20060218128, and further in view of Faunce et al. US PG Pub 20060106777 A1 and Buneman, Peter, et al. Using Partial Evaluation in Distributed Query Evaluation.
Regarding claims 1, 8, and 15, Muras et al. teaches a method, comprising: detecting skewed data in a table specified in a given query, the skewed data comprising a skewed value and a skewed column (Muras [0019] "The embodiments discussed hereinafter build column statistics using a least one skew value to more accurately reflect skew values across join networks."); deriving a first query based on the first predicate; deriving a second query based on the first query (Muras [0024] "The results of the column statistics can be used on the same query or used on future queries."); and generating a query plan to process the given query, comprising: generating a first query plan component of the query plan based on the first query (Muras [0034] "As a result of query optimization, an execution or access plan 50 is generated.", Muras [0035] "To assist in generating an optimal access plan, query optimizer 42 is configured to communicate with and receive communication from statistics manager 54."); generating a second query plan based on the second query (Muras [0036] "Columns related as being likely to be joined in a database query can be identified […] based upon the access plan cache of completed queries."); generating a union of the query plan to connect the first query plan component with the second query plan component based on the second predicate (Muras [0047] "the invention leads to better estimates of the number of rows that will join and the selection of an optimal access plan under the current runtime conditions.", Muras [0013] "Typically, the column statistics may be used to more accurately reflect skew values across join networks, and thus enable a query optimizer to better select an access plan that is optimal under current runtime conditions.").
Muras et al. does not teach formulating a first predicate between the skewed column and the skewed value; or formulating a second predicate between a dynamic parameter specified in the given query and the skewed value. Faunce et al. teaches formulating a first predicate between the skewed column and the skewed value (Faunce et al. [0047] "If data skew is identified, the system constructs, for each skewed value (i.e., for each value above the threshold), a hypothetical query predicate in which the reference to the table field exhibiting data skew is replaced with a constant equal to the frequently occurring ("skewed") value."); and formulating a second predicate between a dynamic parameter specified in the given query and the skewed value (Faunce et al. [0047] "The database management system then predicts the size of the result set for each of the hypothetical query predicates.").
Muras also does not teach using a conditional with a union, wherein the conditional comprises a condition to execute one of the first component or the second component. Buneman et al. teaches using a conditional with a union, wherein the conditional comprises a condition to execute one of the first component or the second component (Buneman et al. pg. 1 col 1 lines 27-29, "Intuitively, given a function f(s,d) and part of its input s, partial evaluation is to specialize f(s,d) with respect to the known input s.").
While Muras et al. gathers and computes statistics on table data, including skew data, based on both predictive and post-execution data and uses those to develop query plans, Muras et al. has to rely on the predicate formulation from Faunce et al. to incorporate those into the query generation method, and furthermore Muras et al. on its own evaluates every aspect of the query when making the query plan. Buneman et al. is needed to change the query optimization method so that partial evaluation of the conditionals tied to a union can be done instead of wasting cycles on unnecessary full evaluation. 
As for the conditional union, the explanation given in the specifications, interview, and response to previous office action, make clear that the real mechanism occurring is that of a union which is executed when a conditional is evaluated, and that the main feature of the one laid out in the claimed invention over any generic conditional is that if the final result can be gleaned from a partial evaluation then a full evaluation in unnecessary. While certainly not something in Muras (or Faunce) partial evaluation of conditionals, including in a query plan generation setting, is not new, and using it for a union is an obvious combination.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Muras et al. with Faunce et al. and Buneman et al. that in order to partially evaluate query plans using formulated predicates they would combine the partial evaluation from Buneman et al. and the predicate substitution from Faunce et al. with the query plan generation from Muras et al.
Regarding the additional aspects of claim 8, Muras et al. teaches a system, comprising: a memory; and a processor executing instructions from the memory (Muras [0027] "Computer 10 typically includes a central processing unit (CPU) 12 including one or more microprocessors coupled to a memory 14").
Regarding the additional aspects of claim 15, Muras et al. teaches a non-transitory machine-readable storage medium encoded with instructions executable by at least one hardware processor of a network device, the non- transitory machine-readable storage medium comprising instructions (Muras [0031] "Program code typically comprises one or more instructions that are resident at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processors in a computer, cause that computer to perform the steps necessary to execute steps or elements embodying the various aspects of the invention.").
Regarding claims 2, 9, and 16, Muras et al. teaches wherein detecting the skewed data comprises: collecting a plurality of predicates from the given query (Muras [0014] "certain embodiments consistent with the invention may detect at least one skew value in a join network"); and identifying columns and dynamic parameters associated with the plurality of predicates (Muras [0019] "The embodiments discussed hereinafter build column statistics using a least one skew value to more accurately reflect skew values across join networks.").
Regarding claims 3, 10, and 17, Muras et al. teaches further comprising: generating a data distribution pattern from histogram statistics of the table; and identifying the skewed data from the histogram statistics based on the data distribution pattern (Muras [0014] "utilize the detected skew value to build or rebuild column statistics such as a Frequent Value List (FVL), a data distribution, a histogram, an index, or an encoded vector index, resulting in column statistics that more accurately reflect skew values across a join network.").
Regarding claims 4, 11, and 18, Muras et al. does not teach wherein deriving the first query comprises: negating the first predicate to generate a negated first predicate; and appending the negated first predicate to an original query with a logical AND. Faunce et al. teaches wherein deriving the first query comprises: negating the first predicate to generate a negated first predicate; and appending the negated first predicate to an original query with a logical AND (Faunce et al. [0058] "Each hypothetical predicate corresponds to a respective one of the original query conditions.").
The way the application describes this process is to take something like select * where x=? And turn it in to select * where x=10. While not how I would have initially interpreted this claim otherwise the specifications seem quite clear that this is how the process goes. Faunce et al. (and just about everyone else I would imagine) does this sort of substitution.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Muras et al. with Faunce et al. that in order to use predicates to aid in evaluating a query plan where predicates are evaluated to specific values they would combine the predicate evaluation from Faunce et al. with the query plan generation from Muras et al.
Regarding claims 5, 12, and 19, Muras et al. does not teach wherein deriving the second query comprises: replacing an original predicate on the skewed column with the first predicate. Faunce et al. teaches wherein deriving the second query comprises: replacing an original predicate on the skewed column with the first predicate (Faunce et al. [0047] "If data skew is identified, the system constructs, for each skewed value (i.e., for each value above the threshold), a hypothetical query predicate in which the reference to the table field exhibiting data skew is replaced with a constant equal to the frequently occurring ("skewed") value.").
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combining Muras et al. with Faunce et al. that in order to use predicates to aid in evaluating a query plan where predicates are evaluated to other predicates they would combine the predicate evaluation from Faunce et al. with the query plan generation from Muras et al.
Regarding claim 21, Muras et al. teaches wherein generating the second query plan further comprises optimizing the first query plan such that execution of the first query plan reads only the skewed data from the table (Muras [0046] "By building the FVL of Dimension.DimID using the known skew values, this ensures that `1`, the skew value in the foreign Fact Table, is selected for the FVL of Dimension.DimID.").
As Muras et al. takes pains to determine which values are skew values, including after every query, the provided citation, with the example it contains, shows making a query plan using only the skew data.
Regarding claims 22 and 25, Muras et al. does not teach wherein the condition is based on a user input associated with the dynamic parameter. Buneman et al. teaches wherein the condition is based on a user input associated with the dynamic parameter (Buneman et al. pg. 5 col 1 lines 13-15 "This computation requires the (already computed) values of the QList(q) sub-queries at the children of v.").
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combing Muras et al. with Buneman et al. that in order to have a conditional statement in the query partially evaluated when generating a query plan where the conditional contains a dynamic variable they would combine the partial evaluation of variable conditional from Buneman et al. with the query plan generation from Muras et al.
Regarding claims 23 and 24, Muras et al. does not teach executing the query plan, comprising: evaluating, by an execution engine, the conditional union based on user input provided for the query, wherein the user input is associated with the dynamic parameter, and determining, by the execution engine, whether to execute the first query component of the second query component based on the evaluation of the conditional union. Buneman et al. teaches executing the query plan, comprising: evaluating, by an execution engine, the conditional union based on user input provided for the query, wherein the user input is associated with the dynamic parameter (Buneman et al. pg. 2 col 1 lines 8-9, "A partial answer is computed each time values are received from some fragment."), and determining, by the execution engine, whether to execute the first query component of the second query component based on the evaluation of the conditional union (Buneman et al. pg.2 col 1 lines 20-23, "In this setting, the partial evaluation approach can save us the cost of two swaps of fragment R and one swap of fragment X.").
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art combing Muras et al. with Buneman et al. that in order to have a conditional statement in the query partially evaluated when generating a query plan where the conditional contains a dynamic variable they would combine the partial evaluation of variable conditional from Buneman et al. with the query plan generation from Muras et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163